DETAILED ACTION
This office action is in response to the application filed on 03/18/2021. Claims 1-15 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgement is made of applicant's claim for provisional application number 62/734,292 filed on 09/21/2018.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/18/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2015/0341637) in view of Lim (US 2021/0274175).

Regarding claim 1, Kim discloses the following claim limitations: a video decoding method performed by a decoding apparatus, comprising: (Kim, paragraph 8 discloses a method of decoding a video in the unit of blocks at a video decoding apparatus),
(Kim, paragraph 9 discloses the video decoder configured to decode, from the bitstream, partition information),
determining whether a current block is partitioned based on a size of the current block and decoding the current block or decoding sub-blocks of the current block based on whether the determined current block is partitioned (Kim, paragraph 8 discloses calculating the maximum block size based on the first information corresponding to the minimum block size and the second information corresponding to the difference; decoding, from the bitstream, partition information of a square current block having the derived maximum block size by a tree structure to thereby identify one or more subblocks in the current block which have sizes equal to or larger than the minimum block size),
wherein when it is determined that the current block is partitioned, the current block is partitioned into the sub-blocks based on the partitioning information, and the sub-blocks are decoded (Kim, paragraph 8 discloses calculating the maximum block size based on the first information corresponding to the minimum block size and the second information corresponding to the difference; decoding, from the bitstream, partition information of a square current block having the derived maximum block size by a tree structure to thereby identify one or more subblocks in the current block which have sizes equal to or larger than the minimum block size), 
wherein when it is determined that the current block is not partitioned, the current block is not partitioned, and the current block is decoded (Kim, paragraph 175 discloses the partition flag can be included in the bitstream by using 1 bit indicating whether a block is split or not; in addition Kim, paragraph 8 discloses decoding, from the bitstream, partition information of a square current block).
	Kim does not explicitly disclose the following claim limitations: and wherein when the current block is a chroma block and the size of the current block is less than or equal to a minimum chroma block size, it is determined that the current block is not partitioned.
	However, in the same field of endeavor Lim discloses more explicitly the following:
and wherein when the current block is a chroma block and the size of the current block is less than or equal to a minimum chroma block size, it is determined that the current block is not partitioned (Lim, paragraph 305 discloses the minimum block of the chroma component may be set to a 2x2 block. In this case, for the chroma components, blocks smaller than a 2x2 block may not be used. That is, for the chroma components, partitioning a parent block larger than a 2x2 block into child blocks smaller than a 2x2 block is not allowed).
	It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the teachings of Kim with Lim to create the partitioning method of Kim with the minimum block of the chroma component may be set to a 2x2 block.
	The reasoning being is to provide an image encoding/decoding method and apparatus capable of improving compression efficiency by using block shapes having various aspect ratios (i.e., horizontal to vertical ratios), and a recording medium in which a bitstream generated by the method or apparatus is stored (Lim, paragraph 6).

	Regarding claim 2, Kim and Lim discloses the video decoding method of claim 1, wherein when the current block is the chroma block and a size of a sub-block partitioned and derived from the current block is 2x2, it is determined that the current block is not partitioned (Lim, paragraph 305 discloses the minimum block of the chroma component may be set to a 2x2 block. In this case, for the chroma components, blocks smaller than a 2x2 block may not be used. That is, for the chroma components, partitioning a parent block larger than a 2x2 block into child blocks smaller than a 2x2 block is not allowed). The same motivation that was utilized in claim 1 applies equally as well to claim 2.

	Regarding claim 3, Kim and Lim discloses the video decoding method of claim 1, wherein the size of the current block indicates the number of samples of the current block (Lim, paragraph 320 discloses the sub-block may be a block including a predetermined number for example, 16 or more samples). The same motivation that was utilized in claim 1 applies equally as well to claim 3.

	Regarding claim 4, Kim and Lim discloses the video decoding method of claim 3, wherein the minimum chroma block size is 16 (Lim, paragraph 305 discloses the minimum block of the chroma component may be set to a 2x2 block. In this case, for the chroma components, blocks smaller than a 2x2 block may not be used. That is, for the chroma components, partitioning a parent block larger than a 2x2 block into child blocks smaller than a 2x2 block is not allowed; in addition the minimum block size can be any number set by the user which is an obvious combination which would yield predictable results). The same motivation that was utilized in claim 1 applies equally as well to claim 4. 


Lim, paragraph 305 discloses the minimum block of the chroma component may be set to a 2x2 block. In this case, for the chroma components, blocks smaller than a 2x2 block may not be used. That is, for the chroma components, partitioning a parent block larger than a 2x2 block into child blocks smaller than a 2x2 block is not allowed). The same motivation that was utilized in claim 1 applies equally as well to claim 5.

	Regarding claim 6, Kim and Lim discloses the video decoding method of claim 1, wherein when the current block is a luma block and the size of the current block is equal to or smaller than the minimum luma block size, it is determined that the current block is not partitioned (Lim, paragraph 305 discloses the minimum block of the chroma component may be set to a 2x2 block. In this case, for the chroma components, blocks smaller than a 2x2 block may not be used. That is, for the chroma components, partitioning a parent block larger than a 2x2 block into child blocks smaller than a 2x2 block is not allowed; in addition the chroma block can be replaced with a luma which is an obvious combination which would yield predictable results). The same motivation that was utilized in claim 1 applies equally as well to claim 6. 

	Regarding claim 7, Kim and Lim discloses the video decoding method of claim 6, wherein the image information includes information indicating a minimum luma block size, and Lim, paragraph 305 discloses the minimum block of the chroma component may be set to a 2x2 block. In this case, for the chroma components, blocks smaller than a 2x2 block may not be used. That is, for the chroma components, partitioning a parent block larger than a 2x2 block into child blocks smaller than a 2x2 block is not allowed; in addition the chroma block can be replaced with a luma which is an obvious combination which would yield predictable results).  The same motivation that was utilized in claim 1 applies equally as well to claim 7.

	Regarding claim 8, Kim and Lim discloses the video decoding method of claim 7, wherein the information indicating the minimum luma block size is signaled as a sequence parameter set (SPS) (Lim, paragraph 80 discloses Parameter Set: corresponds to header information among a configuration within a bitstream. At least one of a video parameter set, a sequence parameter set; in addition Lim, paragraph 305 discloses the minimum block of the chroma component may be set to a 2x2 block. In this case, for the chroma components, blocks smaller than a 2x2 block may not be used. That is, for the chroma components, partitioning a parent block larger than a 2x2 block into child blocks smaller than a 2x2 block is not allowed; in addition the chroma block can be replaced with a luma which is an obvious combination which would yield predictable results).  The same motivation that was utilized in claim 1 applies equally as well to claim 8.

(Kim, paragraph 45 discloses a video encoding apparatus and a video decoding apparatus),
 determining a partition type for a current block (Kim, paragraph 9 discloses the video decoder configured to decode, from the bitstream, partition information i.e. partition type),        determining whether the current block is partitioned based on a size of the current block (Kim, paragraph 8 discloses calculating the maximum block size based on the first information corresponding to the minimum block size and the second information corresponding to the difference; decoding, from the bitstream, partition information of a square current block having the derived maximum block size by a tree structure to thereby identify one or more subblocks in the current block which have sizes equal to or larger than the minimum block size), 
not partitioning the current block when it is determined that the current block is not partitioned (Kim, paragraph 175 discloses the partition flag can be included in the bitstream by using 1 bit indicating whether a block is split or not; in addition Kim, paragraph 8 discloses decoding, from the bitstream, partition information of a square current block),
and partitioning the current block into sub-blocks based on the partition type when it is determined that the current block is partitioned (Kim, paragraph 8 discloses calculating the maximum block size based on the first information corresponding to the minimum block size and the second information corresponding to the difference; decoding, from the bitstream, partition information of a square current block having the derived maximum block size by a tree structure to thereby identify one or more subblocks in the current block which have sizes equal to or larger than the minimum block size),
(Kim, paragraph 9 discloses the video decoder configured to decode, from the bitstream, partition information i.e. partition type; in addition Lim, paragraph 305 discloses the minimum block of the chroma component may be set to a 2x2 block. In this case, for the chroma components, blocks smaller than a 2x2 block may not be used. That is, for the chroma components, partitioning a parent block larger than a 2x2 block into child blocks smaller than a 2x2 block is not allowed). The same motivation that was utilized in claim 1 applies equally as well to claim 12.

	Regarding claim 13, Kim and Lim discloses the video encoding method of claim 12, wherein, when the current block is the chroma block and a size of a sub-block partitioned and derived from the current block is 2x2, it is determined that the current block is not partitioned (Lim, paragraph 305 discloses the minimum block of the chroma component may be set to a 2x2 block. In this case, for the chroma components, blocks smaller than a 2x2 block may not be used. That is, for the chroma components, partitioning a parent block larger than a 2x2 block into child blocks smaller than a 2x2 block is not allowed). The same motivation that was utilized in claim 1 applies equally as well to claim 13.

	Regarding claim 14, Kim and Lim discloses the video encoding method of claim 12, wherein the size of the current block indicates the number of samples of the current block (Lim, paragraph 320 discloses the sub-block may be a block including a predetermined number for example, 16 or more samples). The same motivation that was utilized in claim 1 applies equally as well to claim 14.

	Regarding claim 15, Kim and Lim discloses the video encoding method of claim 14, wherein the minimum chroma block size is 16 (Lim, paragraph 305 discloses the minimum block of the chroma component may be set to a 2x2 block. In this case, for the chroma components, blocks smaller than a 2x2 block may not be used. That is, for the chroma components, partitioning a parent block larger than a 2x2 block into child blocks smaller than a 2x2 block is not allowed; in addition the minimum block size can be any number set by the user which is an obvious combination which would yield predictable results). The same motivation that was utilized in claim 1 applies equally as well to claim 15. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY T JEAN BAPTISTE whose telephone number is (571)272-6189. The examiner can normally be reached Monday-Friday 9-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JERRY T JEAN BAPTISTE/Primary Examiner, Art Unit 2481